     Case 2:17-cv-02944-APG-GWF Document 26 Filed 03/21/19 Page 1 of 2



 1     JENNY L. FOLEY, Ph.D., ESQ.
       Nevada Bar No. 9017
 2     E-mail: jfoley@hkm.com
 3     MARTA D. KURSHUMOVA, ESQ.
       Nevada Bar No. 14728
 4     E-mail: mkurshumova@hkm.com
       HKM EMPLOYMENT ATTORNEYS LLP
 5     1785 East Sahara, Suite 300
       Las Vegas, Nevada 89104
 6
       Tel: (702) 625-3893
 7     Fax: (702) 625-3893
       E-mail: jfoley@hkm.com
 8     Attorney for Plaintiffs
 9                                UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
        HUNG-KWONG YEUNG, an Individual,                  Case No.: 2:17-cv-02944-APG-GWF
12
                           Plaintiff,
13
14      v.                                                  STIPULATION AND ORDER TO STAY
                                                                      DISCOVERY
15      GOLDEN NUGGET, A Nevada corporation,

16                          Defendant.
17
              Plaintiff, HUNG-KWONG YEUNG (“Yeung”), by and through his attorney, JENNY L.
18
       FOLEY, Ph.D., ESQ., of the law firm HKM EMPLOYMENT ATTORNEYS LLP, and
19
       Defendant, GOLDEN NUGGET, (“Defendant”), by and through its attorney, JOSHUA A.
20
       SLIKER, ESQ., of JACKSON LEWIS P.C., hereby stipulate and agree as follows:
21
22            1.     The Parties are scheduled to participate in an Early Neutral Evaluation session with

23     Magistrate Judge Carl W. Hoffman on May 23, 2019. ECF No. 25. The Parties are optimistic

24     that a settlement will be reached with Magistrate Judge Hoffman’s assistance.

25            2.     In order to preserve the Parties’ time and resources in advance of the ENE, the

26     Parties wish to stay discovery until May 23, 2019.

27            3.     Nothing in this Stipulation is intended to have any effect on the Court’s orderly

28     review and disposition of Plaintiff’s Complaint (ECF No. 1), Defendant’s Answer to Complaint


                                                      1
     Case 2:17-cv-02944-APG-GWF Document 26 Filed 03/21/19 Page 2 of 2



 1
       (ECF No. 8), or any other motions that may be filed by either party during the stay.
 2
       Dated this 21st day of March, 2019.          Dated this 21st day of March, 2019.
 3
       HKM Employment Attorneys LLP                 Jackson Lewis P.C.
 4
 5
 6     /s/ Jenny L. Foley                            /s/ Joshua A. Sliker
 7     Jenny L. Foley, Ph.D., Esq.                  Joshua A. Sliker, Esq.
       Nevada Bar No. 9017                          Nevada Bar No. 12493
 8     1785 East Sahara Ave., Suite 300             3800 Howard Hughes Pkwy., Suite 600
       Las Vegas, Nevada 89104                      Las Vegas, Nevada 89169
 9
10
11                                                  IT IS SO ORDERED.

12
      Dated: March 22, 2019                         ________________________________
13                                                  U.S. District Court Judge /
                                                    UNITED    STATES     MAGISTRATE JUDGE
14                                                  U.S. Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
